By the Court.

That the affidavit of a juror cannot be used, on a motion to set a verdict aside, to show misconduct on the-part of the jury, is a rule of so long standing, so uniformly acted on by all the courts in England and in this country, including this court, that it cannot be departed from, whatever reasons may have originally led to its adoption. The rule, however, does not apply to any one but jurors. The affidavit of the sheriff was, therefore, competent, but it does, not show the misconduct alleged
Judgment affirmed.